Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-19-00243-CV

                               IN THE INTEREST OF K.R., a Child

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-PA-00026
                           Honorable Mary Lou Alvarez, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 2, 2019

AFFIRMED

           This is an appeal from the trial court’s Order of Termination in which the trial court

terminated appellant’s parental rights. Appellant’s court-appointed counsel filed a brief and motion

to withdraw, concluding the appeal is without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at

*4 (Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.) (applying Anders procedure in

appeal from termination of parental rights). Counsel provided appellant with a copy of the brief,

informed appellant of his right to review the record, and advised appellant of his right to file a pro

se brief. The State waived its right to file an appellee’s brief unless appellant filed a pro se brief.

Appellant requested and was provided a copy of the record, but appellant did not file a pro se brief.
                                                                                    04-19-00243-CV


       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no writ). The

judgment of the trial court is affirmed. We deny counsel’s motion to withdraw because it does not

show good cause for withdrawal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam)

(holding “good cause” for withdrawal does not exist merely because counsel states she is unable

to effectively communicate with the client and believes the appeal is frivolous).

                                                 Sandee Bryan Marion, Chief Justice




                                               -2-